Exhibit 10.8

Execution Version

June 24, 2010

Cheniere Energy Partners, L.P.

700 Milam Street, Suite 800

Houston, Texas 77002

Attention: President

 

Re:

  

Management and Administrative Services to be Provided by Cheniere LNG Terminals,
Inc. (“Terminals”) to Cheniere Energy Partners, L.P. (the “Partnership”)

Gentlemen:

The purpose of this letter agreement is to amend and restate the arrangement
between Terminals and the Partnership as originally set forth in that certain
letter agreement, dated as of March 26, 2007, which is hereby amended and
restated in its entirety as set forth herein effective as of July 1, 2010.
Except as otherwise defined herein, all capitalized terms shall have the meaning
set out in the First Amended and Restated Agreement of Limited Partnership of
Cheniere Energy Partners, L.P. dated as of March 26, 2007 (as it may be amended
or modified and in effect from time to time, the “Partnership Agreement”).

1. Effective as of March 26, 2007 (the “Effective Date”), Terminals agrees to
provide or cause to be provided to or for the benefit of the Partnership and its
Partners, all technical, commercial, regulatory, financial, accounting,
treasury, tax and legal staffing and related support and all management and
other services necessary or reasonably requested on behalf of the Partnership
(by its general partner) in order to conduct its business as contemplated by the
Partnership Agreement (such support and services, collectively, the “Services”);
provided, however, that the Services shall not include support or services
provided or to be provided (a) by Cheniere LNG O&M Services, L.P. (“O&M”) to
Sabine Pass LNG, L.P. pursuant to their Operation and Maintenance Agreement
dated February 25, 2005 and subsequently assigned by O&M to Cheniere Energy
Partners GP, LLC (“MLP GP”), (b) by O&M to MLP GP pursuant to their Services and
Secondment Agreement dated March 26, 2007, or (c) by Sabine Pass LNG-GP, Inc. to
Sabine Pass LNG, L.P. pursuant to their Management Services Agreement dated
February 25, 2005 and subsequently assigned by Sabine Pass LNG-GP, Inc. to
Terminals.

2. In consideration of the Services to be provided by Terminals to the
Partnership under paragraph 1 above, the Partnership agrees to pay Terminals:
(i) on the date of, and immediately after, each Quarterly distribution made
pursuant to Section 6.4 or Section 6.5 of the Partnership Agreement commencing
with the distribution in respect of the Quarter ending September 30, 2010 (each,
a “Fee Payment Date”), a non-accountable overhead reimbursement charge (the
“Services Fee”) equal to the lesser of (A) $2.5 million, subject to adjustment
for inflation as provided below (the “Maximum Quarterly Fee”), plus Fee
Arrearages (as defined below), or (B) such amount of the Partnership Group’s
unrestricted cash and cash equivalents as remains after (x) the Partnership has
distributed in respect of that Quarter for each Common Unit then Outstanding an
amount equal to the Initial Quarterly Distribution plus any Common Unit
Arrearage and the related General Partner distribution and (y) adjusting for any
cash needed to



--------------------------------------------------------------------------------

provide for the proper conduct of the business of the Partnership Group other
than adjustments for operating cash flow from Sabine Pass LNG, L.P. after the
date hereof reserved for distributions under Section 6.4 or 6.5 of the
Partnership Agreement in respect of any one or more of the next four Quarters
(the “Minimum Quarterly Fee”); and (ii) within 30 days of receipt of an invoice
therefor, any and all out-of-pocket costs, expenses or other disbursements
incurred by Terminals in connection with its provision of support under
paragraph 1 above not previously invoiced. The Maximum Quarterly Fee shall be
adjusted annually effective each January 1 for changes in the United States
Consumer Price Index using the United States Consumer Price Index (All Urban
Consumers) as of January 1, 2007, as a base. In the event that the Services Fee
paid on any particular Fee Payment Date is less than the Maximum Quarterly Fee,
an amount equal to the difference between the Maximum Quarterly Fee and the
Minimum Quarterly Fee (a “Fee Arrearage”) shall accrue, without interest, as a
liability of the Partnership, up to a maximum aggregate amount of $20 million in
Fee Arrearages.

3. This letter agreement is solely and exclusively between Terminals and the
Partnership, and any obligations created herein shall be the sole obligation of
the parties hereto. Neither party shall have any recourse to any parent,
partner, Subsidiary, joint venture, Affiliate, director or officer of the other
party for the performance of such obligations, unless such obligations are
assumed in writing by the Person against whom recourse is sought. The aggregate
amount of damages, compensation, or other liabilities payable by Terminals under
this letter agreement shall be limited to, and shall in no event exceed in any
year, the amount paid to Terminals by the Partnership pursuant to paragraph 2
above in such year.

4. Terminals may, in its discretion, assign this letter agreement and all rights
and obligations of Terminals under this letter agreement to another entity
wholly owned, directly or indirectly, by Cheniere Energy, Inc., such assignment
to be effective upon delivery to the Partnership by Terminals and such assignee
of a written instrument of assumption and assignment providing for the
assumption of this letter agreement and all such rights and obligations by the
assignee, and the prospective release of Terminals with respect thereto, and
otherwise reasonably satisfactory to the Partnership.

5. The term of this letter agreement shall commence on the Effective Date and
shall continue in full force and effect until twenty (20) years after the
Commercial Start Date (as defined in the Terminal Use Agreement dated as of
September 2, 2004 between Total LNG USA, Inc. and Sabine Pass LNG, L.P., as
amended). The term of this letter agreement shall continue for twelve
(12) months following the end of the initial term and for each twelve-month
period following each anniversary of the end of the initial term unless
terminated prior the end of any twelve-month period by the Partnership.

6. This letter agreement shall be deemed to be a contract made under, and for
all purposes shall be construed in accordance with and governed by, the laws of
the State of Texas excluding its conflicts of laws principles that would apply
the laws of another jurisdiction.

(Signature page follows)

 

2



--------------------------------------------------------------------------------

If the foregoing memorializes our agreement, please sign in the space provided
below and return a fully executed counterpart to the undersigned.

 

Sincerely,

Cheniere LNG Terminals, Inc.

By:

 

  /s/ Meg A. Gentle

 

Name:

 

Meg A. Gentle

 

Title:

 

Chief Financial Officer

Agreed as of the above date:

 

Cheniere Energy Partners, L.P. By:  

Cheniere Energy Partners GP, LLC,

its general partner

By:  

  /s/ Graham A. McArthur

  Name:   Graham A. McArthur   Title:   Treasurer

 

3